Citation Nr: 1421380	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-41 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left arm numbness, to include as secondary to service-connected degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss.

2.  Entitlement to service connection for fractured collarbone and ribs, to include as secondary to service-connected degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 through April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut in September 2010 and April 2011.  In the September 2010 rating decision, the RO denied service connection for fractured collarbone and ribs, to include as secondary to service-connected degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss.  In the April 2011 rating decision, the RO denied service connection for left arm numbness, to include as secondary to service-connected degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss.  The Veteran perfected timely appeals of both decisions.

In June 2011, the Veteran testified during a June 2011 Board hearing that was held before a Veterans Law Judge.  A transcript of this testimony has been associated with the claims file.

In March 2012, the Board denied the Veteran's claim for service connection for left arm numbness on both a direct and secondary basis.  The Veteran subsequently appealed the Board's denial of that claim to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (joint motion), counsel for the Veteran and for the VA Secretary (the parties) argued that the Board failed to adequately weight and evaluate the Veteran's lay assertions, and also, failed to ensure that VA's duty to assist the Veteran was satisfied.  In that regard, the parties noted that the record contained assertions by the Veteran that he had been experiencing left arm numbness ever since the December 2009 incident in which he broke his collarbone; however, the Board "categorically rejected [the Veteran's] lay statements" without properly weighing the credibility of the Veteran's statements.  With regard to VA's duty to assist, the parties argued further that the Board failed to obtain records for VA emergency treatment rendered in December 2009, despite the fact that such treatment was referenced in a separate December 2009 treatment records and in an August 2010 VA examination report.  Finally, as a third and separate matter, the parties noted that a December 2010 statement from the Veteran appeared to constitute a timely Notice of Disagreement (NOD) with the September 2010 denial of service connection for fractured collarbone and ribs.  Hence, the parties argued, the Board was required to consider whether the December 2010 statement did constitute a timely NOD, and if so, to take appropriate further action as to that issue.

The parties' joint motion was granted by the Court in September 2012, and the matter was returned to the Board for further action consistent with the terms of the joint motion.  In August 2013, the Board determined that a remand of the issues of entitlement to service connection for left arm numbness and fractured collarbone and ribs was necessary for further claims development, to include:  providing the Veteran with a Statement of the Case (SOC) addressing the issue of entitlement to service connection for fractured collarbone and ribs; obtaining records for the aforementioned October 2009 emergency VA treatment and any other treatment or evidence identified by the Veteran; and readjudicating the issue of the Veteran's entitlement to service connection for left arm numbness.

The Board is satisfied that the development action directed in the August 2013 remand has been performed.  Consistent with that remand, an SOC addressing the issue of entitlement to service connection for fractured collarbone and ribs was mailed to the Veteran in October 2013.  Later that month, the Veteran responded by perfecting his appeal as to that issue via VA Form 9.  On the substantive appeal, the Veteran requested a Board hearing as to that issue.

Pursuant to the Veteran's hearing request, the Veteran was afforded a Board hearing, held in January 2014 before the undersigned VLJ.  A transcript of this testimony is also associated with the claims file.  As noted, although the Veteran presented testimony before a different VLJ in June 2011, and the issues presently on appeal were the subject of a previous remand by that same VLJ, it appears that neither of the issues presently before the Board were perfected for appeal at the time of the hearing, although the Veteran did not his intention to perfect an appeal on one of the issues during the hearing.  For this reason, a panel of VLJs as contemplated by 38 C.F.R. § 19.3 and § 20.707 (2013) is unnecessary.

The issue of the Veteran's entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as being due to or aggravated by left clavicle fracture surgery at the VA Medical Center in West Haven, Connecticut in January 2010 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Service connection is presently in effect for the Veteran for residuals of right (major) acromioclavicular separation and shoulder injury and degenerative changes L4-5 and L5-S1, with intervertebral disc space loss.

2.  The Veteran's  did not sustain fractures of his collarbone and ribs or left arm numbness during his active duty service, and, no such disabilities were manifest within the one year period following his separation from active duty service.

3.  The evidence does not show that the Veteran's collarbone and rib fractures and left arm numbness were caused or aggravated by his active duty service, or, resulted from or were aggravated by the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left arm numbness, to include as secondary to service-connected degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss, have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for fractured collarbone and ribs, to include as secondary to service-connected degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss, have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the issue of the Veteran's entitlement to service connection for collarbone and rib fractures, a pre-rating April 2010 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's October 2008 rating decision.  As for the issue of the Veteran's entitlement to service connection for left arm numbness, a pre-rating March 2011 letter provided the same notice to the Veteran in relation to that issue.  Again, after the Veteran was afforded reasonable opportunity to respond, his claim was adjudicated in the RO's April 2011 rating decision.  Thus, because the VCAA notice provided to the Veteran as to both issues on appeal was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, VA treatment records, and relevant and identified private treatment records have been associated with the record.

During his August 2011 VA examination, the Veteran indicated his intention to seek social security disability benefits; however, there is no indication in the record that the Veteran ever followed through on his intention or that he ever received social security disability benefits.  Under the circumstances, the Board is not obliged to obtain the Veteran's social security records.  Baker v. West, 11 Vet. App. 163 (1998) (holding that VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration).

VA examinations for the Veteran's fracture injuries and claimed left arm numbness were afforded in August 2010 and August 2011.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature of the Veteran's fracture injuries and left arm numbness and whether there is any relationship between those injuries and the Veteran's active duty service or service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In support of his claim for service connection for fractured collarbone and ribs, the Veteran alleges in his claims submissions and hearing testimony that he sustained these fractures in a post-service incident in which he was standing on an eight foot high step ladder while changing a light bulb when he felt sudden shooting pain in his low back which caused him to slip and fall from the ladder.  He stated that he struck his head and left shoulder and sustained fractures of his ribs and collarbone.  In relation to his claim for service connection for left arm numbness, the Veteran asserts that he has experienced that symptom since undergoing surgery to repair the aforementioned left collarbone.  Through these assertions, the Veteran advances the theory that the disabilities at issue were incurred secondary to his service-connected L4-5 and L5-S1 degenerative changes and intervertebral disc space loss.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for certain listed chronic diseases, including arthritis and organic diseases of the nervous system, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Mindful of the foregoing assertions and service connection regulations, the Board notes that the service treatment records reflect that the Veteran did not sustain any injuries to his collarbone and ribs during service.  Similarly, there is no evidence that the Veteran experienced numbness or other neurological symptoms in his left upper extremity during service.  During his January 1968 enlistment examination, the Veteran reported having a prior history of swollen or painful joints and pain in the chest; but, did not specify any problems related to the right shoulder, ribs, or left arm numbness.   Indeed, the Veteran expressly denied having any prior or current history of broken bones; arthritis or rheumatism; bone, joint, or other deformity; lameness; painful or "trick" shoulder or elbow; neuritis; or paralysis.  During his March 1970 separation examination, the Veteran again denied having any history of such symptoms.  Although the notes from the Veteran's treatment during service indicates that he was followed for right shoulder problems, there is no indication in those records that he ever reported or was treated for any left collarbone, shoulder, or arm problems during service.

Post-service treatment records in the claims file include records for private and VA treatment spanning from September 1996.  A review of these records shows that, prior to December 2009, he was treated and followed for various disorders including his service-connected low back disability; however, there is no indication in these records of any complaints, findings, or diagnoses related to fractures of the ribs and collarbone or left arm numbness until December 2009.

Somewhat consistent with the Veteran's assertions, VA treatment records dated December 10, 2009 reflect that the Veteran was admitted on that date for emergency treatment of reported msculoskeletal chest and left shoulder pain and associated respiratory problems.  According to the Veteran, the described pain radiated anteriorly down his left arm.  In explaining the mechanism of injury, the Veteran apparently reported that the pain began in the afternoon after working all day to construct stairs.  According to the Veteran, his reported pain rapidly escalated to the extent that he had difficulty moving.  Following examination, the Veteran was diagnosed simply with musculoskeletal chest pain and was discharged with prescriptions for ibuprofen, flexeril, and Percocet.

Two days later, on December 12, 2009, the Veteran returned with ongoing complaints of worsening pain and decreased strength in his left arm and shoulder.  At that time, he reported that he first noticed pain in his left shoulder and arm after his girlfriend held his arm on December 10, 2009.  He continued to report that he had been working in his carpentry shop building stairs the day of the injury and did not recall any trauma or other cause of injury.  Notably, the Veteran was described as being a poor historian.  A physical examination of the left shoulder revealed ecchymosis, swelling, and tenderness to palpation over the left clavicle.  X-rays of the left clavicle revealed a comminuted and shortened mid-shaft clavicle fracture.  X-rays of the chest revealed fractures of the left third, fourth, and fifth ribs.  Through December 14, 2009, the Veteran was admitted for in-patient care and pain control.  The Veteran continued to report during his hospitalization that he could not recall how he injured his ribs.  Indeed, treatment notes from December 13, 2009 express that, although the treating VA medical staff suspected that the Veteran's fractures were likely the result of a fall, the Veteran acknowledged working on a ladder but denied falling.

On December 16, 2009, the Veteran returned for follow-up of worsening chest pain.    When questioned by treating medical staff as to the cause of the injuries, the Veteran denied getting into a fight, falling, losing consciousness, recent history of intoxication, syncope, seizures, or other traumatic events.  A physical examination revealed an anteriorly displaced clavicle.  An examination of the head, eyes, ear, nose, and throat was grossly normal.  A neurological examination revealed that the Veteran was alert and oriented, although mildly vague, apparently in relation to explaining how the injuries occurred.  The Veteran did not report any headaches and there was no evidence of visual changes or abnormalities of mental status.  Chest x-rays revealed stable fractures of the left lateral ribs with pleural thickening.  The Veteran continued to be diagnosed with left rib fractures which were productive of worsening pain and difficulty breathing.

In January 2010, the Veteran underwent an open reduction and internal fixation procedure to repair his fractured left clavicle.  A May 2010 record from the Veteran's private physician, Dr. P.P.L., states that the Veteran fell when his back gave way while he was standing on a ladder in December 2009, and as a result, sustained a collarbone fracture and sprained wrist.  Apparently in support of this opinion, Dr. P.P.L. noted that the Veteran has had a history of lumbar spine deterioration with progressive stiffness and spasm.  It is unclear, however, as to the reasons why he believed that the Veteran's fall was precipitated by his back problems.  In that regard, although the claims file contains records for treatment with Dr. P.P.L. dating back to March 2004, there is no indication in any of the records that the Veteran saw him for any disorders during any treatment contemporaneous with his fracture injuries in December 2009.  In the absence of such discussion or any evidence of treatment contemporaneous to his December 2009 injuries, the Board presumes that Dr. P.P.L's opinion is based upon a medical history reported to him by the Veteran.

In August 2010, the Veteran underwent a VA examination of his fractured collarbone and ribs.  The examiner reviewed the claims file in conjunction with the examination, and in his report, noted a medical history that is consistent with the above.  A physical examination revealed a bony deformity, but no evidence of malunion, nonunion, edema, painful motion, weakness, redness, or heat.  However, the left shoulder joint was painful during motion, with demonstrated inability to perform external and internal rotation of the shoulder.  X-rays showed the presence of post-surgical hardware.  The examiner diagnosed a left clavicular fracture, status-post open reduction and internal fixation (ORIF) with moderate to severe residual functional impairments.  He opined, however, that in the absence of a consistent medical history, it is less likely as not that the fractured collarbone and ribs are secondary to the Veteran's back condition.

VA treatment records from September 2010 reflect that the Veteran reported numbness and tingling in his left arm that had been presence since the January 2010 surgery.  Interestingly, and contrary to his previous statements in December 2009, he reported for the first time that he had fallen from a ladder in December 2009.

During VA treatment in November 2010, the Veteran elaborated that he had sustained his fracture injuries in a fall from a ladder after feeling a sharp and shooting pain in his back.  He continued to report numbness and tingling down his left arm; however, a neurological examination was grossly normal.

In August 2011, the Veteran was seen in a VA neurosurgical consultation for ongoing left arm numbness.  At that time, the Veteran described numbness on the medial side of his left arm, encompassing the area between his armpit and elbow, that had been present ever since his left clavicle fracture surgery in January 2010.  The treating VA neurosurgeon recommended that the Veteran undergo a full neurological workup, to include a cervical spine MRI and an EMG study.  Apparently, the Veteran did not follow through with these studies, as the claims file does not contain a subsequent cervical spine MRI report or a nerve conduction study report.

During an August 2011 VA neurological examination, the Veteran again reported that he sustained a collarbone fracture in December 2009 after falling from a ladder after feeling pain in his low back.  The Veteran apparently reported that he underwent surgery on his collarbone in January 2011 and that he did not work until March 2011; this is essentially consistent with the evidence in the record, except that these events occurred in 2010.  The Veteran also stated that upon his return to work, he was unable to perform his occupational tasks as a carpenter constructing staircases because of increased pain in his back and collarbone.  He stated that he intended to apply for social security disability and that he was no longer able to perform heavy lifting required in his occupation.  Regarding his back symptoms, he reported constant pain that was increased by turning quickly, bending, and sweeping.  Also reported that pain symptoms sometimes traveled down his leg.

A physical examination revealed diminished thoracolumbar motion with pain during movement in all directions and guarding behavior.  A neurological examination did not include examination or testing of the upper extremities.  The examiner concluded that the Veteran's fall from the ladder was less likely than not a result of his service-connected low back disability.  As rationale, the examiner noted that, according to the Veteran, his back pain was only a two or three out of 10 in severity in 2009, and indeed, that he did not have back pain at times during that time frame.

During VA treatment in December 2012, the Veteran continued to report numbness in the area of the deformity clavicle and into the left biceps and upper forearm.  He denied having any weakness, but reported occasional spasms in his left hand.  Despite these reported symptoms, a physical examination of the upper extremities revealed a deformed left clavicle, but was otherwise normal.

In June 2013, the Veteran was seen by a private physician, Dr. M.H. for his reported left arm numbness.  At that time, the Veteran reported ongoing numbness in his left upper arm, cramping in his left fingers, inability to straighten his fingers, nocturnal paresthesias in his left hand, mild aching in his neck, and chronic left clavicle pain.  A physical examination of the extremities was grossly normal; however, a sensory examination revealed patchy areas of hypesthesia in the left upper extremity which was not in a clearcut distribution.  Sensation to pinprick and temperature was also decreased in the left upper extremity.  Needle electrode evaluation showed a large polyphasic potential in the pronator quadrus which was consistent with chronic denervation.  Dr. M.H. opined that a mild brachial plexus injury could not be ruled out, nor a possible compression of the left medial nerve in the left forearm, secondary to a lipoma.  In sum, Dr. M.H. did not provide a specific medical diagnosis pertinent to the Veteran's left arm, and instead, recommended an electrodiagnostic study and MRI of the lipoma on the Veteran's left elbow.  Once again, there is no indication in the record that the Veteran underwent such studies.

The evidence shows that the Veteran did sustain a fractured collarbone and fractures of the left third, fourth, and fifth collarbone in December 2009, well after his separation from service in 1970.  Regarding the Veteran's left arm numbness, the earliest treatment record referencing such symptoms is a September 2010 VA treatment records.  The service treatment records reflect that the Veteran did not sustain any injuries to his collarbone and ribs, or, experience numbness, tingling, or other neurological symptoms in his left arm during his active duty service.  Similarly, the post-service treatment records show that the Veteran did not have any medical problems related to his collarbone and ribs until the 2009 injury.  Under the circumstances, service connection for the Veteran's collarbone and rib fractures and for his left arm numbness cannot be presumed under 38 C.F.R. § 3.309 because they were not manifest within one year from the Veteran's separation from service.

Also, the evidence shows that the Veteran's fracture injuries and left arm numbness are not related in any way to his active duty service.  As discussed above, the service treatment records show that the Veteran did not have any collarbone, rib or chest, or left arm neurological problems during his active duty service.  Indeed, the Veteran expressly denied having such problems during repeated medical examinations performed during service, and moreover, he does not now make any such assertions in support of his service connection claims.  As such, there is no evidentiary basis for awarding service connection for the Veteran's collarbone and rib fractures and left arm numbness on the theory that they were incurred during, or are otherwise caused by, his active duty service.

The Board also concludes that the preponderance of the evidence shows that the Veteran's fracture injuries and left arm numbness did not result from any of his service-connected disabilities, to include his service-connected low back disability.  At the outset of this analysis, the Board observes that service connection is in effect for the Veteran for residuals of right (major) acromioclavicular separation and shoulder injury, rated as 20 percent disabling, and degenerative changes L4-5 and L5-S1, with intervertebral disc space loss, rated as 20 percent disabling.

With regard to the service-connected right shoulder disability, there is no evidence in the record which suggests any etiological relationship between the Veteran's fracture injuries and left arm numbness.  Similarly, the Veteran makes no such assertions.  Indeed, he emphasized during his January 2014 hearing that the disabilities at issue involved the opposite side of the body from his service-connected right shoulder.

Even in regard to the Veteran's allegations that his fracture injuries and left arm numbness resulted from his service-connected low back disability, the Board also concludes that the preponderance of the evidence shows that no such relationship exists.  In that regard, the Board is not convinced that the Veteran fell from a stepladder in December 2009, thereby sustaining his fracture injuries.  While the evidence clearly shows that the Veteran did sustain such injuries in December 2009, the evidence as to how he sustained those injuries is inconsistent at best.

Essentially, the only evidence in the record that the Veteran fell from a stepladder are the Veteran's own assertions in that regard, as reported in his claims submissions and during treatment beginning from his private treatment with Dr. P.P.L. in May 2010, approximately five months after the injury.  The Board acknowledges that the Veteran's assertions in that regard are supported by various lay statements provided by his friend F.B. and his girlfriend in July 2011 and by his employer J.N.S. in August 2011.  Nonetheless, the statement provided by his girlfriend does not offer any insight as to whether the Veteran fell from a stepladder; rather, it simply state that the Veteran has experienced ongoing symptoms in his left arm.  The statements provided by F.B. and J.N.S. indicate that the Veteran's injuries were sustained in a fall; however, there is no indication in those statements that they actually witnessed the Veteran's fall.  Indeed, even after the Veteran began reporting a fall during his May 2010 treatment with Dr. P.P.L., he consistently maintained that he was alone in his workshop at the time of his alleged fall.  Under the circumstances, the Board does not assign significant probative weight to the statements provided by F.B. and J.N.S. to the extent that they suggest that the Veteran did in fact sustain his injuries in a fall from a stepladder.

The question of whether the Veteran sustained his fracture injuries in a December 2009 fall depends on a determination as to whether the Veteran's assertions of a fall are credible.  In that regard, the evidence contains numerous inconsistent statements from the Veteran concerning the mechanism of his December 2009 fracture injuries.  During his initial VA emergency room admission on December 10, 2009, the Veteran made no mention of a fall and stated simply that he began experiencing escalating pain after working all day.  Even during repeated follow-up visits and hospitalization over the ensuing days, the Veteran continued to deny any specific trauma or falling.  In that regard, he expressly denied having a fall during his hospitalization.  Treating VA medical staff remarked during treatment that the Veteran was, in fact, a poor historian.  In view of these inconsistent statements, the Board concludes that the Veteran's later assertions that he sustained his injuries in a fall carry grave credibility concerns.  Because of these concerns, the Board is not inclined to assign any probative weight to the Veteran's allegations of a December 2009 fall from a stepladder.

Indeed, as noted above, there is no mention of a fall until Dr. P.P.L.'s May 2013 private treatment record.  Although Dr. P.P.L. opined that the Veteran's fracture injuries were sustained in a fall that was caused by sudden back pain that was related to his service-connected low back disability, this opinion appears to be based wholly upon the Veteran's reported history of a fall.  Given that the Board harbors significant credibility concerns as to the Veteran's assertions of a fall, and given that Dr. P.P.L.'s opinion is dependent upon the fact that the Veteran did in fact fall, the Board finds that Dr. P.P.L.'s opinion is not based on a credible medical history, and hence, is also not entitled to significant probative weight.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (stating that a medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value); Godfrey v. Brown, 8 Vet. App. 113 (1995); Swann v. Brown, 5 Vet. App. 229 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated).

The Board acknowledges the Veteran's testimony during his January 2014 hearing that he struck his head in the alleged fall, was dazed, and therefore lacked the awareness to properly report the fall.  Nonetheless, the records from the Veteran's initial emergency room admission on December 10, 2009 show that the Veteran was awake and oriented, without evidence of agitation, combative behavior, or halllucinations.  In short, there is no indication in the record that the Veteran was dazed, incoherent, had impaired mental status, or was otherwise unaware or hindered from reporting his mechanism of injury.  Interestingly, the Veteran even suggested during his hearing that the person who transported him to the VA emergency room may have inaccurately reported his injury on his behalf.  Still, this assertion is rebutted by the fact that the Veteran continued to deny having any specific trauma or fall during repeated questioning during subsequent VA treatment and hospitalization over the remainder of December 2009.  Overall, the evidence does not support the assertion that the Veteran was unable to initially report the December 2009 fall due to impaired mental condition or lack of awareness.

Even if the Board were inclined to find that the Veteran's assertions that he fell in December 2009 are credible (which it does not), the Board would still be hard-pressed to find credible the Veteran's assertions that his fall was caused by sudden back pain related to his service-connected low back disability.  Nonetheless, full consideration and analysis of that credibility issue is not necessary here, given that the fatal credibility concerns attached to the Veteran's assertions that he fell in the first place.

To the extent that the Veteran has alleged that his left arm numbness resulted from January 2010 surgery to repair the fractured collarbone sustained in December 2009, the Board finds that an analysis as to whether such an etiological relationship exists is also not necessary, given the Board's ultimate conclusion that the fractures collarbone itself was not incurred as a result of the Veteran's active duty service or his service-connected disabilities.

Overall, the preponderance of the evidence shows that the Veteran's collarbone and rib fractures and left arm numbness were not incurred as a result of his active duty service or his service-connected disabilities.  Accordingly, the Veteran's claims for service connection for left arm numbness and collarbone and rib fractures, both to include as secondary to service-connected degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss, must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left arm numbness, to include as secondary to service-connected degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss, is denied.

Service connection for fractured collarbone and ribs, to include as secondary to service-connected degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


